Citation Nr: 1032923	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey
 
 
THE ISSUES
 
1.  Entitlement to service connection for a right hernia.
 
2.  Entitlement to service connection for post operative 
residuals of an anterior cervical corpectomy and cervical 
diskectomy.
 
 
REPRESENTATION
  
Appellant represented by:  New Jersey Department of Military and 
Veterans' Affairs
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active military duty from December 1983 to 
June 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Newark, New Jersey.
 
The issue of entitlement to service connection for post operative 
residuals of an anterior cervical corpectomy and cervical 
diskectomy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
 
 
FINDING OF FACT
 
A right hernia is not shown to have existed in service and post 
operative residuals of right hernia surgery are not shown to be 
etiologically related to service.
 
 
CONCLUSION OF LAW
 
A right hernia was not incurred or aggravated in-service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. 
 There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the Veteran 
in a January 2008 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain, and information 
regarding how VA determines the disability rating and effective 
date
 
As part of its duty to assist, where the evidence indicates that 
the claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, or when 
the record does not contain sufficient medical evidence for VA to 
make a decision on the claim, VA should afford the Veteran a VA 
examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
however, the Veteran was scheduled for a VA examination regarding 
his claim of entitlement to service connection for a right hernia 
in both January and April 2008 and that he failed, without 
showing good cause, to attend either examination.  Thus, while 
the Board acknowledges its duty to assist, in this case, as the 
Veteran failed to report for an examination in conjunction with 
his original compensation claim, the claim will be considered on 
the basis of the available evidence.  See 38 C.F.R. § 3.655. 
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim.   See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.
 
Laws and Regulations
 
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  Id. at 495-96.  
 
The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
records, VA medical records, and private medical records.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claim file shows, or 
fails to show, with respect to the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Factual Background and Analysis
 
The service treatment records show that in February 1996 the 
Veteran was treated for a left inguinal hernia.  The Veteran's 
service records are, however, silent as to any treatment for or 
complaints regarding a right inguinal hernia.
 
During a March 2007 VA examination in conjunction with his claim 
of entitlement to service connection for post operative residuals 
of a left inguinal herniorrhaphy, the Veteran stated that he had 
a bulge on his right side when he performed heavy lifting.  He 
further stated that he experienced pain in his right groin area 
if he stood or did work for a long period of time.  In his March 
2007 claim, the Veteran stated that he had a right hernia 
developing.  

The Veteran told his March 2009 VA genitourinary examiner that he 
underwent a right inguinal hernia repair in May 2008.  Physical 
examination revealed residuals of a right hernia repair.

In his VA-9 form dated in July 2009, the Veteran stated that 
further medical evidence was pending in relation to the Veteran's 
hernia condition.  No new evidence was submitted in support of 
the Veteran's claim.
 
The Board finds that the preponderance of the evidence weighs 
against the Veteran's claim.  In this case, there is no evidence 
that the Veteran suffered from a right sided hernia while on 
active duty.  While postservice records show evidence of a right 
inguinal hernia repair, there is no competent evidence linking 
residuals of this repair to either service or to post operative 
residuals of a left inguinal hernia repair.  Indeed, the only 
evidence supporting a link between any current disorder and 
service are the appellant's own statements.  While the claimant 
is competent to state that he had abdominal pain, or that he saw 
a bulge in service, he is not competent to diagnose the cause of 
his symptoms or to link any post operative residuals to service.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Simply put, the 
question of etiology goes beyond a simple and immediately 
observable cause-and-effect relationship.  As such, the Veteran 
is not competent to render an opinion of etiology of his post 
operative residuals of a right inguinal hernia.  As the record 
has failed to show an in-service incurrence of right inguinal 
hernia, or a link between that disorder and service, his claim 
must be denied.
 
 
ORDER
 
Entitlement to service connection for a right hernia is denied.
 
 
REMAND
 
On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA provides, among other things, that VA has 
a duty to inform the claimant as to any additional information 
and/or medical or lay evidence that may be necessary to 
substantiate a claim.  38 U.S.C.A. § 5103(a).  

In this case, in his September 2008 notice of disagreement, the 
Veteran indicated that he believed that his neck disorder was due 
to his service-connected lumbar spine disorder.  Accordingly, 
with this correspondence, VA was put on notice that the Veteran 
wished to make a claim for service connection on a direct and 
secondary basis.  Thus, as part of its duty to notify him, the RO 
should have provided the Veteran with VCAA notice which included 
information regarding the evidence required to show service 
connection on a secondary basis under 38 C.F.R. § 3.310.  In 
order to ensure that all due process requirements are met, the RO 
should provide the Veteran with notice of the evidentiary 
requirements necessary to succeed in a secondary service-
connection claim and give the Veteran another opportunity to 
provide information and/or evidence, particularly medical 
evidence that would link a current disorder to service, that may 
be pertinent to the claim on appeal.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should send the Veteran the 
appropriate VCAA letter for service 
connection claim to include information 
regarding the evidence needed to show 
entitlement to service connection on a 
secondary basis in accordance with 38 C.F.R. 
§ 3.310.  
 
2.  The RO should then take appropriate 
action to secure any records which have not 
been previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate such records, 
the RO must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records would 
be futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The Veteran must then 
be given an opportunity to respond.
 
3.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file before 
the file is returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


